PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/292,344
Filing Date: 13 Oct 2016
Appellant(s): GSCHWIND et al.



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 9, 2022.
Status of the Claims
Claims 41-60 are pending and under consideration in this action.
Claims 1-40 are cancelled.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I.	Claim Rejections – 35 U.S.C. 102(b)
Claims 41, 43, 49, 52, and 53 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Akiyama et al. (Akiyama) (JP 2005041826; of record; citation from English machine translation).

II.	Claim Rejections – 35 U.S.C. 103(a)
Claims 41, 43-45, 49, 50, 52, 53, and 58-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akiyama et al. (Akiyama) (JP 2005041826; of record; citation from English machine translation) and SaNogueira et al. (SaNogueira) (US 6,190,645 B1; of record).

III.	Claim Rejections – 35 U.S.C. 103(a)
Claims 41, 42, 44-52, and 54-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buchwald-Werner (US 2006/0057090 A1; of record).

IV.	Claim Rejections – 35 U.S.C. 103(a)
Claims 41-45, 47, 49-55, and 57-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bissett (US 2004/0175347 A1; of record).


(2) Response to Argument
I.	Claim Rejections – 35 U.S.C. 102(b)
Argument (i): Appellant argues that merely because the Akiyama’s hair cream of Example 4 contains erythrulose and glycyrrhizic acid in concentrations which are within the ranges set forth in the instant specification, it cannot be concluded that this hair cream necessarily enhances a natural tanning of skin when (and if) applied to skin or treats hyperpigmentation of skin when (and if) applied to skin. 
Appellant argues that one of ordinary skill in the art will understand that the mentioned properties depend not only upon the concentrations of glycyrrhizic acid and of a self-tanning agent such as erythrulose in a given composition but depend to a certain extent also on the presence and concentrations of the remaining components of the composition. 
Appellant argues that nor does the instant specification contain any statements which would suggest that each and every composition which is suitable for application to skin will have any of the properties recited in the instant claims as long as the concentrations of glycyrrhetic acid and erythrulose are within the ranges mentioned in the instant specification.

With regards to Appellant’s argument (i), the traversal argument is not found persuasive. The instant Specification explicitly discloses that erythrulose is known as self-tanning substances, and discloses that the preparations of the present invention are used in methods for enhancing natural tanning of skin and treating hyperpigmentation of the skin. In particular, the instant Specification discloses that the method of treating hyperpigmentation of the skin comprises applying to the skin a cosmetic or dermatological preparation which comprises glycyrrhetic acid and/or glycyrrhizin and at least one self-tanning substance. The instant Specification explicitly discloses that such self-tanning substances are used in concentrations from 0.1-8% by weight based on the total weight of the preparation, and discloses that the combination of self-tanners, in particular dihydroxyacetone and erythrulose, with the compounds of the instant invention in cosmetic preparations has proved to be extremely advantageous for treating undesired hyperpigmentation (Spec., pg.7, ln.1-5; pg.8, ln.4-7; pg.19, ln.23-pg.20, ln.5). As discussed in the previous office action, Akiyama’s Example 4 exemplifies an emulsion comprising a combination of glycyrrhizin (also known as glycyrrhizic acid) (0.10 wt.%) and erythrulose (5.0 wt.%), i.e., the combination of the claimed compounds and an amount of a self-tanning substance within the aforementioned range. Thus, absent evidence to the contrary, Akiyama’s Example 4 preparation will also have the property of treating a hyperpigmentation of skin when applied to the skin. 
Further, the instant Specification explicitly discloses that the method of enhancing a natural tanning of skin comprises applying to the skin a cosmetic or dermatological preparation which comprises glycyrrhetic acid and/or glycyrrhizin in an amount which is effective of enhancing natural skin tanning, and discloses that the preparation may comprises at least 0.0001% by weight of glycyrrhetic acid and/or glycyrrhizin, or not more than 20% by weight of glycyrrhetic acid and/or glycyrrhizin based on the total weight of the preparation (Spec., pg.7, ln.1-12). As discussed in the previous office action, Akiyama’s Example 4 exemplifies an emulsion comprising 0.10 wt.% glycyrrhizic acid (also known as glycyrrhizin), which is within the suitable range disclosed by the instant Specification for the purpose of enhancing natural skin tanning. Thus, absent evidence to the contrary, Akiyama’s Example 4 preparation will also have the property of enhancing natural tanning of skin when applied to the skin.
It is noted that the instant claims are directed to a composition, not a method of using the composition. Appellant does not appear to have pointed out what the structural differences are between the claimed compositions and the prior art-disclosed composition. Because Akiyama discloses the structural features of the instant claims (e.g., claimed components in amounts disclosed by the instant Specification as performing the claimed intended effects), which the instant Specification discloses as having the property of enhancing a natural tanning of skin and/or treating a hyperpigmentation of skin when applied to the skin, absent evidence to the contrary, Akiyama’s Example 4 preparation will also have the properties of enhancing a natural tanning of skin and treating a hyperpigmentation of skin when applied to the skin for the reasons set forth above. 
With regards to Appellant’s argument that the claimed properties depend not only upon the concentrations of glycyrrhizic acid and of a self-tanning agent in a given composition, but also depend to a certain extent also upon the presence and concentrations of the remaining components of the composition, the traversal argument is not found persuasive because there does not appear to be evidence to support this assertion, and as noted above, Appellant does not appear to point out what the structural differences are between the claimed compositions and the prior art-disclosed composition, nor does Appellant point out what ingredient(s) and/or concentration(s) in Akiyama’s Example 4 would result in the composition not having the claimed property. Appellant also does not appear to disclose in the instant Specification what additional ingredients and/or concentrations would interfere with the claimed combination of ingredients so that the composition would not have the claimed property. Note MPEP 2145(I): “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").”


Argument (ii): Appellant argues that it must not be overlooked that the cream of Akiyama is intended (and formulated) for application to (and dying of gray) hair, i.e., not from application to skin, which makes it apparent that the desired properties of the cream of Akiyama have nothing to do with its effect on skin, wherefore it is reasonable to assume that the composition of this cream is tailored for application to hair, not for application to skin.

With regards to Appellant’s argument (ii), the traversal argument is not found persuasive. As discussed above, the instant claims under this rejection are directed to a composition, not a method of using the composition. Appellant does not appear to have pointed out what the structural differences are between the claimed compositions and the prior art-disclosed composition, nor does Appellant point out what ingredient(s) and/or concentration(s) in Akiyama’s Example 4 would result in the composition not having the claimed property or not make it suitable for application to skin. Appellant also does not appear to disclose in the instant Specification what additional ingredients and/or concentrations would interfere with the claimed combination of ingredients so that the composition would not have the claimed property.


Argument (iii): Appellant argues that glycyrrhetic acid is merely an exemplary anti-inflammatory agent which may optionally be present in the composition of Akiyama, and in view of this, it would not be more than a coincidence if the compositions of Akiyama and in particular, the hair cream of Example 4 thereof, would also be effective in enhancing the natural tanning of skin and/or the treatment of hyperpigmentation if it were not applied to hair or the scalp but to the skin of a subject.
Appellant argues that in this regard, inherency cannot arise from probabilities or possibilities, and that the mere fact that a certain thing may result from a given set of circumstances is not sufficient.

	With regards to argument (iii), the traversal argument is not found persuasive. It is noted that glycyrrhetic acid is not a required component in the claims rejected under 35 U.S.C. 102(b) over Akiyama. As noted above and discussed in detail in the previous office action, Akiyama’s Example 4 exemplifies an cosmetic emulsion comprising a combination of glycyrrhizin (also known as glycyrrhizic acid) (0.10 wt.%) and erythrulose (5.0 wt.%), i.e., the combination of the claimed compounds and an amount of a self-tanning substance within the range disclosed by the instant specification as having has proved to be extremely advantageous inclusion in cosmetic preparations for treating undesired hyperpigmentation.

	Argument (iv): Appellant argues that Examiner has not provided any other evidence other than the usually suitable concentration ranges for glycyrrhetic acid and erythrulose mentioned in the instant specification  which would make it appear possible that the hair cream of Example 4 of Akiyama, if applied to skin instead of to hair or the scalp, would afford any of the effects recited in the instant claim 41, despite the fact that the disclosed properties of the compositions of Akiyama have absolutely nothing in common with an enhancement of the natural tanning of skin or the treatment of hyperpigmentation.
	Appellant argues that the instant specification at page 19, lines 23-27 merely indicates that self-tanning substances such as dihydroxyacetone, melanin derivatives, and erythrulose may be used in concentrations of from 0.1-8% by weight, meaning that specifically erythrulose (i.e., not just the self-tanning agents as a group) can be present in concentrations of up to 8% by weight. Appellant argues that it is noted that the instant specification notes a preferred maximum concentration of even self-tanning agents in general is not higher than 2% by weight, significantly lower than the concentration of erythrulose in the hair cream of Akiyama.

With regards to Appellant’s argument (iv), the traversal argument is not found persuasive. The instant claims do not require that the self-tanning agent be not higher than 2% by weight. The instant Specification explicitly discloses that such self-tanning substances are used in concentrations from 0.1-8% by weight based on the total weight of the preparation, and discloses that the combination of self-tanners, in particular dihydroxyacetone and erythrulose, with the compounds of the instant invention in cosmetic preparations has proved to be extremely advantageous for treating undesired hyperpigmentation (Spec., pg.7, ln.1-5; pg.8, ln.4-7; pg.19, ln.23-pg.20, ln.5). As discussed in the previous office action, Akiyama’s Example 4 exemplifies an emulsion comprising a combination of glycyrrhizin (also known as glycyrrhizic acid) (0.10 wt.%) and erythrulose (5.0 wt.%), i.e., the combination of the claimed compounds and an amount of a self-tanning substance within the aforementioned range. Thus, absent evidence to the contrary, Akiyama’s Example 4 preparation will also have the property of treating a hyperpigmentation of skin when applied to the skin. 
Appellant does not appear to point out what the structural differences are between the claimed compositions and the prior art-disclosed composition, nor does Appellant point out what ingredient(s) and/or concentration(s) in Akiyama’s Example 4 would result in the composition not having the claimed property. Appellant also does not appear to disclose in the instant Specification what additional ingredients and/or concentrations would interfere with the claimed combination of ingredients so that the composition would not have the claimed property. Note MPEP 2145(I): “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").”

	Argument (v): Appellant argues that with regards to claim 43, it is not seen that the hair cream of Example 4 of Akiyama contains glycyrrhizin (instead of glycyrrhetic acid). Appellant argues that the final office action appears to indicate that the Examiner believes that glycyrrhetic acid and glycyrrhizin are the same, which is not the case.

	With regards to Appellant’s argument (v), the traversal argument is not found persuasive. The rejection set forth in the previous office action does not indicate that glycyrrhetic acid and glycyrrhizin are the same. As discussed in the previous office action, Akiyama’s Example 4 exemplifies a cosmetic emulsion comprising glycyrrhizic acid, which is also known as glycyrrhizin.
	It is noted that the claim requiring glycyrrhetic acid is claim 42, which is not rejected under 35 U.S.C. 102(b) over Akiyama.

	Argument (vi): Appellant argues that with regards to claim 53, it is not seen that the hair cream of Example 4 of Akiyama, which contains a significant amount (5% by weight) of a self-tanning agent (erythrulose) can reasonably be assumed to treat hyperpigmentation of the skin, i.e., reduce excessive pigmentation of skin, nor has the Examiner provided any explanation in this regard.
	With regards to Appellant’s argument (vi), the traversal argument is not found persuasive. As discussed above, the instant Specification discloses that the method of treating hyperpigmentation of the skin comprises applying to the skin a cosmetic or dermatological preparation which comprises glycyrrhetic acid and/or glycyrrhizin and at least one self-tanning substance. The instant Specification explicitly discloses that such self-tanning substances are used in concentrations from 0.1-8% by weight based on the total weight of the preparation, and discloses that the combination of self-tanners, in particular dihydroxyacetone and erythrulose, with the compounds of the instant invention in cosmetic preparations has proved to be extremely advantageous for treating undesired hyperpigmentation (Spec., pg.7, ln.1-5; pg.8, ln.4-7; pg.19, ln.23-pg.20, ln.5). As discussed in the previous office action, Akiyama’s Example 4 exemplifies an emulsion comprising a combination of glycyrrhizin (also known as glycyrrhizic acid) (0.10 wt.%) and erythrulose (5.0 wt.%), i.e., the combination of the claimed compounds and an amount of a self-tanning substance within the aforementioned range. Thus, absent evidence to the contrary, Akiyama’s Example 4 preparation will also have the property of treating a hyperpigmentation of skin when applied to the skin. 

II.	Claim Rejections – 35 U.S.C. 103(a)
	Argument (vii): Appellant argues that protecting the hair from the sun’s rays (Sanguiera) and restoring hair, improving the quality of hair, maintaining healthy hair, and promoting activation and toughening the hair root and promoting circulation of the scalp (Akiyama) have virtually nothing to do with each other, wherefore it is not surprising that the hair cream of Example 4 of Akiyama does not contain any sunscreen. Appellant notes that none of the remaining exemplified compositions of Akiyama contain a sunscreen.

	With regards to Appellant’s argument (vii), the traversal argument is not found persuasive. SaNogueira explicitly discloses that hair can suffer damage from exposure to the sun’s rays, and among the objectives of Akiyama’s objectives with their hair cosmetic is to maintain healthy hair, improve the quality of hair, and restore hair. As discussed in detail in the previous office action, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated at the time the instant invention was made to combine the teachings of Akiyama with the teachings of SaNogueira, and further include a sunscreen agent, such as ethylhexyl methoxycinnamate, into Akiyama’s hair compositions, e.g., Akiyama’s hair cream of Example 4, in order to obtain the advantage of protecting the hair from the sun’s damaging rays (e.g., better preventing brittle and dry hair and hair cuticle damage due to sun exposure), which align with Akiyama’s general objectives of maintaining healthy hair. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as SaNogueira discloses that ethylhexyl methoxycinnamate is a sunscreen that is known to be incorporated into hair creams and applied to hair.

	Argument (viii): Appellant argues with regards to claim 43 that it is not seen that the hair cream of Example 4 of Akiyama contains glycyrrhizin, nor does Akiyama or Sanoguiera teach or suggest that the hair cream of Example 4 of Akiyama glycyrrhetic acid could or should be replaced by glycyrrhizin.

	With regards to argument (viii), the traversal argument is not found persuasive. As discussed in the previous office action, Akiyama’s Example 4 exemplifies a cosmetic emulsion comprising glycyrrhizic acid, which is also known as glycyrrhizin.

	Argument (ix): Appellant argues with regards to claim 53, it is not seen that the hair cream of Example 4 of Akiyama, which contains a significant amount (5% by weight) of a self-tanning agent (erythrulose) can reasonably be assumed to treat hyperpigmentation of the skin, i.e., reduce excessive pigmentation of skin, not has the Examiner provided any explanation in this regard, and Sanguiera fails to cure this deficiency of Akiyama.

	With regards to argument (ix), the traversal argument is not found persuasive. As discussed above, the instant Specification discloses that the method of treating hyperpigmentation of the skin comprises applying to the skin a cosmetic or dermatological preparation which comprises glycyrrhetic acid and/or glycyrrhizin and at least one self-tanning substance. The instant Specification explicitly discloses that such self-tanning substances are used in concentrations from 0.1-8% by weight based on the total weight of the preparation, and discloses that the combination of self-tanners, in particular dihydroxyacetone and erythrulose, with the compounds of the instant invention in cosmetic preparations has proved to be extremely advantageous for treating undesired hyperpigmentation (Spec., pg.7, ln.1-5; pg.8, ln.4-7; pg.19, ln.23-pg.20, ln.5). As discussed in the previous office action, Akiyama’s Example 4 exemplifies an emulsion comprising a combination of glycyrrhizin (also known as glycyrrhizic acid) (0.10 wt.%) and erythrulose (5.0 wt.%), i.e., the combination of the claimed compounds and an amount of a self-tanning substance within the aforementioned range. Thus, absent evidence to the contrary, Akiyama’s Example 4 preparation will also have the property of treating a hyperpigmentation of skin when applied to the skin. 

III.	Claim Rejections – 35 U.S.C. 103(a)
	Argument (x): Appellant argues that the specification makes it clear that there is no minimum concentration of the corresponding components at which the properties recited in the instant independent claims will automatically be obtained, regardless of the remaining components and concentrations thereof. Appellant argues that the instant specification only discloses concentration ranges within which the recited properties will usually be obtained, leaving it open if in the case of a specific preparation a concentration at the higher end of the range is required or a concentration at the lower end will be sufficient for obtaining the desired result.

With regards to argument (x), it is noted that the instant claims are directed to a composition, not a method of using the composition. As discussed in the previous office action, Buchwald-Werner discloses the inclusion of glycyrrhetic acid in an amount of 0.1-5% by weight in the cosmetic preparation, which as evidenced by the instant Specification, is an effective amount for enhancing natural skin tanning upon application to the skin (pg.7, ln.2-12). Thus, absent evidence to the contrary, Buchwald-Werner’s cosmetic preparations as discussed above will also have the property of enhancing a natural tanning of skin when applied to skin. Appellant does not appear to have provided evidence to the contrary. Appellant also does not appear to point out what structural differences there are between the claimed compositions and the prior art-disclosed composition.

IV.	Claim Rejections – 35 U.S.C. 103(a)
	Argument (xi): Appellant argues that the specification makes it clear that there is no minimum concentration of the corresponding components at which the properties recited in the instant independent claims will automatically be obtained, regardless of the remaining components and concentrations thereof. Appellant argues that the instant specification only discloses concentration ranges within which the recited properties will usually be obtained, leaving it open if in the case of a specific preparation a concentration at the higher end of the range is required or a concentration at the lower end will be sufficient for obtaining the desired result.

With regards to Appellant’s argument (xi), the traversal argument is not found persuasive. Bissett explicitly discloses that their compositions are useful for treating hyperpigmentation, and discloses that the composition may comprise dihydroxyacetone (tanning agent) and anti-inflammatory agents such as glycyrrhetic acid and glycyrrhizinic acid (also known as glycyrrhizin or glycyrrhizic acid).
Further, although Bissett does not appear to explicitly disclose wherein the preparation enhances a natural tanning of skin when applied to the skin, Bissett discloses the inclusion of glycyrrhetic acid in an amount of 0.01-10% by weight in the topical preparation, which as evidenced by the instant Specification, is an effective amount for enhancing natural skin tanning upon application to the skin (pg.7, ln.2-12). Thus, absent evidence to the contrary, Bissett’s topical preparations as discussed above will also have the property of enhancing a natural tanning of skin when applied to skin. Appellant does not appear to have provided evidence to the contrary. Appellant also does not appear to point out what structural differences there are between the claimed compositions and the prior art-disclosed composition.

Argument (xii): Appellant further argues that Bissett is not specifically directed to compositions which are to treat hyperpigmentation of skin or any other condition for which the use of an anti-inflammatory agent/self-tanning agent might be considered to be beneficial, but rather, to methods for regulating the condition of mammalian keratinous tissue (using hexamidine compositions). 
Appellant argues that Bissett further mentions that their compositions may contain one or more of a host of optional ingredients, giving rise to thousands, if not millions of compositions which are encompassed by the disclosure of Bissett (as long as they comprise the three required components a) to c)). Appellant further argues that none of the exemplified compositions or claims of Bissett appear to contain any anti-inflammatory agent, let alone in combination with dihydroxyacetone or any other skin tanning active an/or in an amount which is sufficient for enhancing natural tanning of skin. 
Appellant argues that the mere identification in the prior art of each element is insufficient to defeat the patentability of the combined subject matter as a whole.

With regards to Appellant’s argument (xii), the traversal argument is not found persuasive. The rejection set forth above was not based solely on the mere identification of the components in the prior art reference. The motivation for the selection of the combination of the claimed components are also discussed in the rejection set forth in the previous office action. 
As discussed in the previous office action, although Bissett does not appear to explicitly exemplify a topical skin care preparation comprising glycyrrhetic acid or glycyrrhizinic acid, sunscreen actives (e.g., ethylhexyl methoxycinnamate, butyl methoxydibenzoylmethane), and tanning agent (e.g., dihydroxyacetone), in light of Bissett’s disclosure that the aforementioned components may be used together in Bissett’s topical preparation, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to prepare a cosmetic preparation comprising the aforementioned glycyrrhetic acid or glycyrrhizinic acid, sunscreen active, and tanning agent, as selecting components already disclosed in the prior art is prima facie obvious and within the purview of one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to select the suitable components from those explicitly disclosed by Bissett to obtain a topical preparation with the desired skin care actions that produce expected results, e.g., anti-inflammatory actives such as glycyrrhetic acid or glycyrrhizinic acid to enhance skin appearance benefits such as more uniform skin tone or color, sunscreen actives to provide skin protection from the harmful effects of the sun’s UV rays, and tanning agent to provide the desired amount of tanning to the skin. One of ordinary skill in the art would have had reasonable expectation of success in doing so as Bissett explicitly discloses that their compositions may comprise glycyrrhetic acid or glycyrrhizinic acid and the aforementioned sunscreen active and tanning agent.

Argument (xiii): Appellant argues that with regards to claim 53, it is not without hindsight one can arrive at the conclusion that Bissett teaches or suggests a preparation which treats hyperpigmentation of skin and contains one of the additional anti-inflammatory agents mentioned in paragraph 0156 of Bissett.
Appellant argues that treating hyperpigmentation or similar conditions of the skin is only one of the potential benefits of the compositions of Bissett, and there is no indication or suggestion in Bissett that the potential benefit of treating hyperpigmentation or similar conditions of the skin can be enhanced by including an anti-inflammatory agent and in particular, one of the additional anti-inflammatory agents mentioned in paragraph 0156 of Bissett.
With regards to Appellant’s argument (xiii), the traversal argument is not found persuasive. Bissett explicitly discloses that their compositions are useful for treating hyperpigmentation, and discloses that the composition may comprise dihydroxyacetone (tanning agent) and anti-inflammatory agents such as glycyrrhetic acid and glycyrrhizinic acid (also known as glycyrrhizin or glycyrrhizic acid).
As discussed in the previous office action, although Bissett does not appear to explicitly exemplify a topical skin care preparation comprising glycyrrhetic acid or glycyrrhizinic acid, sunscreen actives (e.g., ethylhexyl methoxycinnamate, butyl methoxydibenzoylmethane), and tanning agent (e.g., dihydroxyacetone), in light of Bissett’s disclosure that the aforementioned components may be used together in Bissett’s topical preparation, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to prepare a cosmetic preparation comprising the aforementioned glycyrrhetic acid or glycyrrhizinic acid, sunscreen active, and tanning agent, as selecting components already disclosed in the prior art is prima facie obvious and within the purview of one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to select the suitable components from those explicitly disclosed by Bissett to obtain a topical preparation with the desired skin care actions that produce expected results, e.g., anti-inflammatory actives such as glycyrrhetic acid or glycyrrhizinic acid to enhance skin appearance benefits such as more uniform skin tone or color, sunscreen actives to provide skin protection from the harmful effects of the sun’s UV rays, and tanning agent to provide the desired amount of tanning to the skin. One of ordinary skill in the art would have had reasonable expectation of success in doing so as Bissett explicitly discloses that their compositions may comprise glycyrrhetic acid or glycyrrhizinic acid and the aforementioned sunscreen active and tanning agent.
Moreover, as discussed above and in the previous office action, Bissett discloses that anti-inflammatory actives such as glycyrrhetic acid or glycyrrhizinic acid enhance skin appearance benefits of the composition, e.g., such agents contribute to a more uniform and acceptable skin tone or color, reading on treating hyperpigmentation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MONICA A SHIN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        

Conferees:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615
   
                                                                                                                                                                                                     /DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.